TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 26, 2015



                                       NO. 03-13-00092-CR


                              Howard Thomas Douglas, Appellant

                                                  v.

                                   The State of Texas, Appellee




         APPEAL FROM 331ST DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES BOURLAND AND ABOUSSIE*
              AFFIRMED -- OPINION BY JUSTICE ABOUSSIE




This is an appeal from the judgment entered by the district court. Having reviewed the record

and the parties’ arguments, the Court holds that there was no reversible error in the district

court’s judgment. Therefore, the Court affirms the district court’s judgment. The appellant shall

pay all costs relating to this appeal, both in this Court and the court below.



* Before Marilyn Aboussie, Chief Justice (retired), Third Court of Appeals, sitting by
assignment. See Tex. Gov’t Code § 74.003(b).